DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/13/2021 and 1/20/2022 have been entered.
 
Applicant's arguments filed 1/20/2022 have been fully considered.
Claims 1-64, 67-81, 83-86, and 89-103 have been cancelled.  

The allowability of claims 65-66 and 82 is withdrawn in view of the claim amendments to claim 65.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 65-66 and 110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 65 has been substantively amended and now recites:
A bispecific antigen-binding molecule comprising a first antigen-binding domain that specifically binds human CD28, and a second antigen-binding domain that specifically binds human PSMA, wherein the first antigen-binding domain comprises three heavy chain complementarity determining regions (D1-HCDR1, D1-HCDR2 and D1-HCDR3) comprising the amino acid sequences of SEQ ID NOs: 12, 14 and 16, respectively, and three light chain complementarity determining regions (LCDR1, LCDR2 and LCDR3) comprising the amino acid sequences of SEQ ID NOs: 20, 22, and 24, respectively, and the second antigen-binding domain comprises three heavy chain complementarity determining regions (D2-HCDR1, D2-HCDR2 and D2-HCDR3) comprising the amino acid sequences of SEQ ID NOs: 4, 6 and 8, respectively, and three light chain complementarity determining regions (LCDR1, LCDR2 and LCDR3) comprising the amino acid sequences of SEQ ID NOs: 20, 22 and 24, respectively.

	The claim as amended no longer requires that the recited CDRs be in the context of a light chain variable domain (LCVR) or a heavy chain variable region (HCVR).  Specification paragraph [00142] defines an “antigen-binding molecule” as meaning a protein, polypeptide or molecular complex comprising or consisting of at least one complementarity determining region (CDR) that alone, or in combination with one or more additional CDRs and/or framework regions (FRs), specifically binds to a particular antigen.  While this paragraph indicates that in certain embodiments, an “antigen-binding molecule” is an antibody or a fragment of an antibody, they are not limited to this structure.  That is, the claimed antigen binding molecules do not require that the recited CDRs be in any particular order or found in the art understood structural context of antibody framework regions.  Paragraphs [0011] and Figure 1 describe bispecific antibody constructs having CDRS within HCVR paired with LCVR.  However, other proteins, polypeptides, or molecular complexes embraced by the claims are not adequately described, particularly with respect to the biological properties recited in claim 66.  For example, there is no evidence of record or reason to believe that a fusion protein having the sequences of SEQ ID NO: 12, 14, 16, 20, 22, 24, 4, 6, 8, 20, 22, and 24 directly concatenated one to the next would produce a molecule that would have any binding activity for human CD28 and human PSMA.  The specification does not disclose a structure/function correlation for bi-specific antigen-binding molecules commensurate in scope with the claims.  The structure of the constructs described by paragraph [0011] and Figure 1 are not representative of all bispecific antigen-binding molecule constructs embraced by the claim.  The genus of bi-specific antigen-binding molecules embraced by claim 65 is not adequately described. 

	Claims 82, 87-88, 104-109, and 111-115 are allowable.
	The prior art of record does not disclose or suggest the bispecific antigen-binding molecule of independent claim 82 having the HCVR and LCVR structure and sequences recited by the claim.
	The prior art of record does not disclose or suggest the anti-CD28 x anti-PSMA bispecific antibody of independent claim 104 having the heavy chain and light chain structure and sequences recited by the claim.
	The prior art of record does not disclose or suggest the bispecific antibody of independent claim 105 having the heavy and light chain structure and sequences recited by the claim.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa